DETAILED ACTION
PART III REASONS FOR ALLOWANCE
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application has been examined. This office action is in response to the amendment filed on 01/29/21. In view of the amendment to the claims and the prior art of record not teaching or suggesting the claimed invention as recited by amended claims. Claims 1-13 are being allowed over the prior art of record. Prosecution on the merits is closed in this application. 

2.    The following is an examiner's statement of reasons for allowance:

The prior art of record such Shibukawa discloses an “information generator 114 classifies the employees who stayed in an office at the occurrence of the disaster in association with respective locations of the image processing apparatuses 110, 152, and 153 to generate location information of each classified employee” (Shibukawa paragraph [0069], Step S905 in FIG. 9, and also Abstract). Shibukawa discloses an employee is classified in association with the installation location of an image processing apparatus. However, Shibukawa differs from claim 1, as amended, in that the location information is not information indicating the location of the image processing equipment, but rather information indicating the location of the employee.
Also Cho discloses “the controller is configured to decrease the detection sensitivity of the motion sensor upon a detection of the motion at the maximum setting of the detection sensitivity until the motion is undetectable by the motion sensor at a decreased setting of the detection sensitivity, and is configured to increase the detection sensitivity of the motion sensor after the motion becomes undetectable until the motion sensor detects the motion at an increased setting of the detection sensitivity” (Abstract). Cho does not teach or suggest that the location information is not information indicating the location of the image processing equipment, as amended.
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL I GARCIA whose telephone number is (571)272-7434. The examiner can normally be reached on Mon-Thurs 7:30am-5:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571 -272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Gabriel I Garcia/
Primary Examiner, Art Unit 2674
April 29, 2021